Petition for Writ of Mandamus Denied in part and Dismissed in part, and
Memorandum Opinion filed August 13, 2013.




                                   In The

                   Fourteenth Court of Appeals

                              NO. 14-13-00670-CR
                              NO. 14-13-00671-CR
                              NO. 14-13-00672-CR



                IN RE ROBERT RANDALL LONG, Relator



                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                  On Appeal from the 177th District Court
                           Harris County, Texas
            Trial Court Cause Nos. 1216882, 1235282, & 1273161

                      MEMORANDUM OPINION
     Relator Robert Randall Long, a pro se inmate, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. Relator has three pending criminal cases in which he is charged with two
counts of aggregate theft and theft of property valued between $100,000 and
$200,000.
      In relator’s petition, he asks this court to compel the Honorable Ryan
Patrick, presiding judge of the 177th District Court of Harris County, to rule on the
following four pending motions: (1) motion to obtain copies of court records; (2)
motion to obtain transcript records; (3) motion to order court reporter to transcribe
proceedings; and (4) motion for written rulings on all defendant’s motions.

      To be entitled to mandamus relief in a criminal case, a relator must show
that he has no adequate remedy at law to redress his alleged harm, and that what he
seeks to compel is a ministerial act, not involving a discretionary or judicial
decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana,
236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). Consideration of
a motion that is properly filed and before the court is a ministerial act. State ex rel.
Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987) (orig. proceeding). A
relator must establish the trial court (1) had a legal duty to rule on the motion; (2)
was asked to rule on the motion; and (3) failed to do so. In re Keeter, 134 S.W.3d
250, 252 (Tex. App.—Waco 2003, orig. proceeding); In re Villarreal, 96 S.W.3d
708, 710 (Tex. App.—Amarillo 2003, orig. proceeding) (relator must show that
trial court received, was aware of, and was asked to rule on motion).

      In an earlier proceeding, relator stated that he filed a motion to recuse the
respondent on May 8, 2013, and he asked this court to compel the respondent to
refrain from ruling on any motions in his pending cases. See In re Long, Nos. 14-
13-00575-CR, 14-13-00576-CR, 14-13-00577-CR (Tex. App.—Houston [14th
Dist.] July 30, 2013, orig. proceeding) (mem. op.) (denying relief based on an
insufficient record). The record in this proceeding does not reflect whether
relator’s motion to recuse the respondent has been resolved.




                                           2
      The procedures for recusal of judges set out in Rule 18a of the Texas Rules
of Civil Procedure apply in criminal cases. De Leon v. Aguilar, 127 S.W.3d 1, 5
(Tex. Crim. App. 2004). Rule 18a provides that when a motion to recuse is filed,
“the respondent judge must take no further action in the case until the motion has
been decided, except for good cause stated in writing or on the record.” Tex. R.
Civ. P. 18a(f)(2))(A). Therefore, it may be that the respondent properly refused to
rule pending resolution of the recusal motion.

      In addition, relator does not state whether he is represented by counsel in the
court below. A trial court may disregard a pro se motion filed by a defendant who
is represented by counsel. See Robinson v. State, 240 S.W.3d 919, 923 (Tex. Crim.
App. 2007).

      Relator also complains in this proceeding that he has written to the Harris
County District Clerk several times to obtain information and copies of documents,
but he has received no response. To the extent that relator may be seeking
mandamus relief against the District Clerk, we lack jurisdiction. Our mandamus
jurisdiction is limited. By statute, we have authority to issue a writ of mandamus
against a judge of a district or county court in our court of appeals district and
other writs as necessary to enforce our appellate jurisdiction. See Tex. Gov’t.Code
§ 22.221. For a district clerk to fall within our jurisdictional reach, relator must
establish that the issuance of a writ of mandamus is necessary to enforce our
jurisdiction. See In re Coronado, 980 S.W.2d 691, 692–93 (Tex. App.—San
Antonio 1998, orig. proceeding). Issuance of a writ against the District Clerk is not
necessary to enforce our jurisdiction under these facts.

      Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, insofar as relator seeks mandamus relief against the



                                          3
respondent judge, we deny it and insofar as relator seeks mandamus relief against
the district clerk, we dismiss relator’s petition for writ of mandamus.


                                   PER CURIAM


Panel consists of Chief Justice Hedges and Justices Frost and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          4